 



$_____________ No. _________

 

EASTSIDE DISTILLING, INC.
5% PROMISSORY NOTE

 

__________, 2018

 

1. General. For value received, and subject to the terms hereof, EASTSIDE
DISTILLING, INC., a Nevada corporation (“Borrower”), hereby promises to pay to
the order of ________________________________________________ (“Payee”), the
principal amount of _____________________________ Dollars ($_________.00). This
note is being issued pursuant to the terms and conditions of that certain series
of Note and Warrant Agreements dated of even date herewith (or such later
date(s) as such agreements may be entered into with additional investors) by and
among Borrower, Payee and the other investors set forth therein (collectively,
the “Agreement”). Capitalized terms used and not otherwise defined herein shall
have the terms set forth in the Agreement.

 

2. Term; Payments. The principal amount of this Note shall be repaid in full,
together with any and all accrued and unpaid interest on May 1, 2021 (the
“Maturity Date”).

 

3. Interest. Interest shall accrue from the date hereof on any unpaid principal
balance of this Note at the rate of five percent (5%) per annum. All interest
will be paid monthly in arrears and shall be paid on the last business day of
each month.

 

4. Place of Payment. Any and all amounts payable by Borrower to Payee hereunder
shall be made in immediately available funds and shall be paid at the address
for such Payee as set forth in the Agreement, or at such other address of which
Payee shall give written notice to Borrower.

 

5. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default hereunder (“Event of Default”):

 

(a) Failure of Borrower to pay the principal or interest on this Note, when and
as the same shall become due and payable and such failure continues unremedied
for thirty (30) days;

 

(b) The material default, breach or violation of Borrower in the performance or
observance of any of the other covenants, agreements or conditions of Borrower
contained in this Note or the Agreement and such material default, breach or
violation continues unremedied for a period of thirty (30) business days
following written notice from Payee to Borrower; or

 

(c) Any representation or warranty of the Borrower made herein or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith (including, without limitation, the Agreement), shall be
false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Payee with respect to this Note or the Agreement.

 

6. Remedies. Upon the occurrence of an Event of Default hereunder, in addition
to all other rights, remedies and powers of Payee under this Note or otherwise
available at law or in equity, Payee may, at its option, without notice, declare
the outstanding principal balance and interest immediately due and payable in
full without further notice to or demand on Borrower of any kind, including
without limitation, presentment, demand or notice of demand, protest or notice
of protest, notice of nonpayment or dishonor and all other notices or
communications in connection with the delivery, acceptance, performance, default
or enforcement of payment of this Note, all of which are hereby waived by
Borrower. Borrower also hereby waives all notice or right of approval of any
extensions, renewals, modifications or forbearances which may be allowed.

 

   

 

 

7. Notices. All notices and other communications required or permitted under
this Note shall be made in accordance with the provisions of the Agreement.

 

8. Interest Savings Clause. If any interest payment due hereunder is determined
to be in excess of the then legal maximum rate, then that portion of each
interest payment representing an amount in excess of the then legal maximum rate
shall instead be deemed a payment of principal and applied against the principal
of the obligations evidenced by this Note.

 

9. Amendments and Waivers. This Note may be amended, modified or supplemented by
the parties hereto, provided that any such amendment, modification or supplement
shall be in writing and signed by both Borrower and Payee. No waiver with
respect to this Note shall be enforceable against Payee unless in writing and
signed by Payee. Except as otherwise expressly provided herein, no failure to
exercise, delay in exercising, or single or partial exercise of any right, power
or remedy by Payee, and no course of dealing between the parties, shall
constitute a waiver of, or shall preclude any other or further exercise of the
same or any other right, power or remedy.

 

10. Successors and Assigns. This Note shall be binding upon the parties and
their respective successors and assigns. Borrower shall not in any manner assign
any of its rights or obligations under this Note without the express prior
written consent of the holder of this Note.

 

11. Severability. If any provision of this Note is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

 

12. Section Headings. The section and subsections headings in this Note are for
convenience of reference only, do not constitute a part of this Note and shall
not affect its interpretation.

 

13. Controlling Law. This Note is made under, and shall be construed and
enforced in accordance with, the laws of the State of Oregon applicable to
agreements made and to be performed solely therein, without giving effect to
principles of conflicts of law. EACH OF THE PARTIES (A) IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF OREGON, IN ANY AND ALL ACTIONS
BETWEEN OR AMONG ANY OF THE PARTIES, WHETHER ARISING HEREUNDER OR OTHERWISE, (B)
IRREVOCABLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUCH ACTION, AND (C)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY FIRST CLASS CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, TO THE ADDRESS AT WHICH SUCH PARTY IS TO
RECEIVE NOTICE PURSUANT TO THE PROVISIONS OF THE AGREEMENT.

 

14. Reimbursement of Expenses. Borrower agrees to reimburse Payee for its
out-of-pocket expenses, including the fees and expenses of its counsel, in
connection with the enforcement of the Notes or any of the Transaction
Documents.

 

 H -2 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
caused this Note to be executed by its duly authorized officer as of the day and
year first above written.

 

  BORROWER:       EASTSIDE DISTILLING, INC.       By:       Steve Shum     Chief
Financial Officer

 

 H -3 

 

 

